IN THE SUPREME COURT OF TEXAS
                                        ══════════
                                          No. 20-0368
                                        ══════════

                            JLB BUILDERS, L.L.C., PETITIONER,

                                                v.

                              JOSE HERNANDEZ, RESPONDENT

            ══════════════════════════════════════════
                         ON PETITION FOR REVIEW FROM THE
                  COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
            ══════════════════════════════════════════

                                          JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the Fifth District, and having considered the appellate record, briefs, and
counsel’s argument, concludes that the court of appeals’ judgment should be reversed.

       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

               1)      The court of appeals’ judgment is reversed;

               2)      Judgment is rendered that Jose Hernandez take nothing; and

               3)      JLB Builders, L.L.C. shall recover, and Jose Hernandez shall pay, the costs
                       incurred in this Court and in the court of appeals.


       Copies of this Court’s judgment and opinion are certified to the Court of Appeals for the
Fifth District and to the County Court of Dallas County, Texas, for observance.

                       Opinion of the Court delivered by Justice Lehrmann

                                           May 7, 2021
                                           **********